UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Equity Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2007 Date of reporting period: February 28, 2007 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 2/28/07 (Unaudited) COMMON STOCKS (95.5%)(a) Shares Value Aerospace and Defense (1.7%) L-3 Communications Holdings, Inc. 254,300 $22,149,530 Lockheed Martin Corp. 206,800 20,117,504 Raytheon Co. 405,500 21,714,525 Banking (9.1%) Bank of America Corp. 3,513,100 178,711,397 PNC Financial Services Group 402,200 29,485,282 U.S. Bancorp 1,232,600 43,954,516 Wachovia Corp. 516,300 28,587,531 Washington Mutual, Inc. 996,200 42,916,296 Wells Fargo & Co. 568,400 19,723,480 Beverage (1.4%) Anheuser-Busch Cos., Inc. 344,000 16,883,520 Molson Coors Brewing Co. Class B 361,400 30,516,616 Pepsi Bottling Group, Inc. (The) 191,100 5,924,100 Broadcasting (0.4%) Clear Channel Communications, Inc. 423,900 Building Materials (3.0%) Masco Corp. 1,508,000 45,013,800 Sherwin-Williams Co. (The) 1,023,200 68,093,960 Capital Goods (0.2%) Eaton Corp. 98,500 Chemicals (2.6%) E.I. du Pont de Nemours & Co. 213,800 10,850,350 Lubrizol Corp. (The) 402,000 20,904,000 Rohm & Haas Co. 1,215,900 64,272,474 Computers (4.0%) EMC Corp. (NON) 1,747,800 24,381,810 Hewlett-Packard Co. 827,000 32,567,260 IBM Corp. 1,009,600 93,902,896 Conglomerates (4.5%) General Electric Co. 507,100 17,707,932 Honeywell International, Inc. 862,100 40,035,924 Textron, Inc. 79,600 7,346,284 Tyco International, Ltd. (Bermuda) 3,446,500 106,255,595 Consumer Finance (1.9%) Capital One Financial Corp. 289,000 22,276,120 Countrywide Financial Corp. 1,276,600 48,868,248 Consumer Goods (2.0%) Avon Products, Inc. 68,700 2,518,542 Clorox Co. 117,700 7,457,472 Colgate-Palmolive Co. 259,300 17,466,448 Energizer Holdings, Inc. (NON) 340,963 29,295,541 Newell Rubbermaid, Inc. 229,700 7,033,414 Procter & Gamble Co. (The) 183,300 11,637,717 Electric Utilities (5.6%) Edison International 2,011,700 94,388,964 FirstEnergy Corp. 1,175,400 73,544,778 Pepco Holdings, Inc. (S) 261,000 6,947,820 PG&E Corp. 760,100 35,283,842 Electronics (0.1%) Intel Corp. 147,200 Energy (0.4%) BJ Services Co. 609,300 Financial (8.7%) Assurant, Inc. 323,700 17,301,765 Citigroup, Inc. 3,309,000 166,773,600 JPMorgan Chase & Co. 1,784,900 88,174,060 MGIC Investment Corp. 860,200 51,913,070 PMI Group, Inc. (The) 120,000 5,624,400 Food (0.5%) General Mills, Inc. 363,800 Forest Products and Packaging (0.1%) Packaging Corp. of America 117,700 2,883,650 Sonoco Products Co. 20,600 762,612 Health Care Services (0.6%) IMS Health, Inc. 303,200 8,756,416 McKesson Corp. 244,100 13,611,016 Homebuilding (0.3%) Lennar Corp. 191,700 Household Furniture and Appliances (0.4%) Whirlpool Corp. 162,700 Insurance (4.6%) ACE, Ltd. (Bermuda) 818,200 45,950,112 Axis Capital Holdings, Ltd. (Bermuda) 735,599 24,870,602 Berkshire Hathaway, Inc. Class B (NON) 878 3,093,194 Chubb Corp. (The) 458,700 23,416,635 Everest Re Group, Ltd. (Barbados) 165,400 16,078,534 Fidelity National Title Group, Inc. Class A 483,800 11,611,200 PartnerRe, Ltd. (Bermuda) 326,799 22,705,995 Prudential Financial, Inc. 293,600 26,699,984 Investment Banking/Brokerage (5.1%) Allied Capital Corp. (S) 2,245,056 69,933,494 Apollo Investment Corp. 85,100 1,930,068 Bear Stearns Cos., Inc. (The) 375,600 57,181,344 Goldman Sachs Group, Inc. (The) 127,400 25,683,840 Morgan Stanley 500,800 37,519,936 Lodging/Tourism (0.4%) Wyndham Worldwide Corp. (NON) 439,200 Machinery (1.8%) Cummins, Inc. 49,600 6,680,128 Ingersoll-Rand Co., Ltd. Class A (Bermuda) 167,200 7,241,432 Parker-Hannifin Corp. 664,400 54,739,916 Manufacturing (0.6%) Teleflex, Inc. 350,000 Media (0.3%) Time Warner, Inc. 526,300 Medical Technology (0.6%) Becton, Dickinson and Co. 188,700 14,339,313 PerkinElmer, Inc. 376,930 8,933,241 Metals (0.2%) Freeport-McMoRan Copper & Gold, Inc. Class B 163,600 Oil & Gas (12.3%) BP PLC ADR (United Kingdom) 1,085,800 66,928,712 Devon Energy Corp. 533,300 35,043,143 Exxon Mobil Corp. 2,327,300 166,820,864 Hess Corp. 294,600 15,628,530 Marathon Oil Corp. 890,500 80,803,970 Occidental Petroleum Corp. 323,900 14,957,702 Total SA (France) 693,422 46,588,187 Valero Energy Corp. 640,300 36,913,295 Pharmaceuticals (5.8%) Eli Lilly Co. 399,700 21,040,208 Johnson & Johnson 826,400 52,104,520 Pfizer, Inc. 4,315,700 107,719,872 Watson Pharmaceuticals, Inc. (NON) 853,300 22,492,988 Wyeth 283,700 13,878,604 Publishing (0.6%) Idearc, Inc. 181,630 6,175,420 R. R. Donnelley & Sons Co. 466,300 16,870,734 Regional Bells (3.7%) Qwest Communications International, Inc. (NON) 456,400 4,052,832 Verizon Communications, Inc. 3,620,900 135,530,287 Retail (2.1%) Barnes & Noble, Inc. 180,400 7,385,576 Foot Locker, Inc. 905,900 20,582,048 Home Depot, Inc. (The) 337,000 13,345,200 Supervalu, Inc. 1,034,700 38,242,512 Schools (0.6%) Apollo Group, Inc. Class A (NON) 464,200 Semiconductor (0.1%) Applied Materials, Inc. 226,600 Shipping (0.2%) Overseas Shipholding Group 121,300 Software (0.9%) Oracle Corp. (NON) 1,025,400 16,847,322 Symantec Corp. (NON) 993,400 16,987,140 Technology Services (1.6%) Automatic Data Processing, Inc. 396,300 19,731,777 Computer Sciences Corp. (NON) 202,500 10,718,325 VeriSign, Inc. (NON) 1,189,200 30,086,760 Telecommunications (2.8%) Citizens Communications Co. (S) 455,900 6,870,413 Embarq Corp. 1,182,000 65,423,700 Sprint Nextel Corp. 1,664,900 32,099,272 Telephone (0.4%) Windstream Corp. 915,200 Tobacco (2.7%) Altria Group, Inc. 966,200 81,431,336 Loews Corp. - Carolina Group 263,036 18,946,484 Trucks & Parts (0.2%) Autoliv, Inc. (Sweden) 103,400 Waste Management (0.4%) Waste Management, Inc. 486,400 Total common stocks (cost $2,994,215,468) CONVERTIBLE PREFERRED STOCKS (3.7%)(a) Shares Value Alleghany Corp. 5.75% cv. pfd. 56,800 $20,604,200 Citigroup Funding, Inc. Ser. GNW, 4.583% cv. pfd. 426,500 13,942,285 Conseco, Inc. $1.375 cum. cv. pfd. (S) 813,200 20,228,350 Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 694,345 25,690,765 General Motors Corp. Ser. A, $1.125 cv. pfd. 342,224 8,427,266 Huntsman Corp. $2.50 cv. pfd. 323,436 14,150,325 Lehman Brothers Holdings, Inc. $1.563 cv. pfd. 287,400 7,831,650 Platinum Underwriters Holdings, Ltd. Ser. A, 6.00% cv. pfd. (Bermuda) 948,600 29,169,450 Total convertible preferred stocks (cost $128,348,864) CONVERTIBLE BONDS AND NOTES (0.3%)(a) (cost $11,240,000) Principal amount Value EMC Corp. 144A cv. sr. notes 1 3/4s, 2013 $11,240,000 WARRANTS (%)(a)(NON) (cost $-) Expiration date Strike Price Warrants Value Raytheon Co. 6/16/11 $37.5 12,063 SHORT-TERM INVESTMENTS (1.8%)(a) Principal amount/ shares Value Short-term investments held as collateral for loaned securities with yields ranging from 5.29% to 5.46% and due dates ranging from March 1, 2007 to April 29, 2007 (d) $52,748,670 $52,650,233 Putnam Prime Money Market Fund (e) 16,267,442 16,267,442 Total short-term investments (cost $68,917,675) TOTAL INVESTMENTS Total investments (cost $3,202,722,007)(b) NOTES (a) Percentages indicated are based on net assets of $3,771,213,887 . (b) The aggregate identified cost on a tax basis is $3,221,817,172, resulting in gross unrealized appreciation and depreciation of $635,567,295 and $35,049,285, respectively, or net unrealized appreciation of $600,518,010. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At February 28, 2007, the value of securities loaned amounted to $51,058,785. The fund received cash collateral of $52,650,233 which is pooled with collateral of other Putnam funds into 28 issues of high-grade, short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $288,510 for the period ended February 28, 2007. During the period ended February 28, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $127,575,134 and $137,834,746, respectively. (S) Securities on loan, in part or in entirety, at February 28, 2007. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities. At February 28, 2007, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Effective January 1, 2007, the fund retained State Street Bank and Trust Company ("State Street") as its custodian. Putnam Fiduciary Trust Company, the fund's previous custodian, is managing the transfer of the fund's assets to State Street. This transfer is expected to be completed for all Putnam funds during the first half of 2007, with PFTC remaining as custodian with respect to fund assets until the assets are transferred.
